DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 2/17/2022.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Any rejection not repeated is withdrawn in view of applicant’s amendments and/or arguments. Rejections previously presented and where the amendment does not overcome the rejection and no specific arguments are made against the rejection are repeated below for the reasons stated below.
With regard to applicant’s arguments on pages 10-13 directed towards Xiao et la. (Xiao) (US 2004/0164840),
Applicant’s primary argument is that the instant application monitors changes in the EHE exhibited by the electrically conductive layer of a sensor element in the presence of a target gas but where the changes in the EHE are not due to any change in magnetic field.  Applicant argues that gases such as oxygen, hydrogen, CO, CO2, and others are not magnetic and neither generate nor affect the magnetic field in anyway.  Instead, applicant argues that the gases affect the properties of the material of the electrically conductive layer itself.  Applicant argues that Xiao is directed towards monitoring an unknown magnetic field.  The Examiner respectfully disagrees that Xiao does not disclose the claim features.
Applicant’s arguments respectfully presuppose, without evidence, that the Hall sensor of Xiao is not capable of detecting gases in a similar manner as applicant.  Xiao expressly discloses the detection of gases as noted by applicant, but this disclosure is not limiting and merely demonstrates that the device of Xiao is reasonably intended to detect gas.  Xiao discloses a substantially similar device as applicant (see Figure 21 of Xiao as compared to applicant’s Figure 
That stated, the Examiner also respectfully notes that applicant is claiming that the detection is independent of a change in a magnetic field.  However, applicant is furthermore making a presumption that the magnetic field is changing at the sensor.  Meaning, when a target gas, presumably with magnetic particles of some kind, are present at a specific concentration, the magnetic would reasonably not be changing.  The magnetic field at the sensor may change from no magnetic field to some detectable magnetic field, but once the magnetic field is at the sensor due to the presence of the gas, the magnetic field would reasonably be constant and the sensor would merely detect its presence. Note for example that paragraph [0011] of Xiao expressly states that the magnetic field can be a DC magnetic field.  A DC magnetic field does not change and instead remains at the same constant strength.  Lastly, the Examiner respectfully notes that Hall sensors detect an instantaneous magnetic field strength and not a change in a magnetic field.  
The Examiner further notes that the apparatus claims, such as claim 11, do not positively recite any actual detection as they are directed towards the final product and not the use of thereof.  Because Xiao discloses a reasonably similar device as applicant, Xiao’s device reasonably discloses the claim features of the apparatus claims as indicated below because it is reasonably capable of the same type of detection as applicant.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 12, 14, 17-21, 27, 28, 29, 30, 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “monitoring changes of Extraordinary Hall Effect (EHE) exhibited by an electrically conductive layer of a sensor element in presence of the target gas independent of change in magnetic field” on lines 2-4 introduces new matter.  The Examiner acknowledges that applicant uses the conductive layer to detect the presence of a gas.  However, applicant is adding a negative limitation to state that the detection is independent of a changing magnetic field from the detection.  While applicant may use the conductive layer for detection, applicant’s disclosure does not state that any detection is independent of a changing magnetic field.  Meaning, while the intent may be to use the conductive layer for detection, applicant’s invention is nevertheless 
As to Claim 11,
The phrase “A gas sensor element comprising an electrically conductive layer capable of exhibiting Extraordinary Hall Effect (EHE) changeable in response to presence and/or concentration of a target gas independent of change in magnetic field” on lines 1-4 introduces new matter.  The Examiner acknowledges that applicant uses the conductive layer to detect the presence of a gas.  However, applicant is adding a negative limitation to state that the detection is independent of a changing magnetic field from the detection.  While applicant may use the conductive layer for detection, applicant’s disclosure does not state that any detection is independent of a changing magnetic field.  Meaning, while the intent may be to use the conductive layer for detection, applicant’s invention is nevertheless still a Hall sensor that is inherently capable of detecting a magnetic field.  Even in the presence of a saturating magnetic field, should a magnetic field strong enough to overcome or reduce the saturation of the sensor be present, applicant’s sensor would, as best understood, detect a changing magnetic field. In short, there is a difference between reciting that the detection is done when a changing magnetic field is not present versus reciting that the detection itself is independent of a changing magnetic 
As to Claim 29,
The phrase “a gas sensor element having an electrically conductive layer capable of exhibiting Extraordinary Hall Effect (EHE) changeable in presence a target gas independent of change in magnetic field” on lines 1-4 introduces new matter.  The Examiner acknowledges that applicant uses the conductive layer to detect the presence of a gas.  However, applicant is adding a negative limitation to state that the detection is independent of a changing magnetic field from the detection.  While applicant may use the conductive layer for detection, applicant’s disclosure does not state that any detection is independent of a changing magnetic field.  Meaning, while the intent may be to use the conductive layer for detection, applicant’s invention is nevertheless still a Hall sensor that is inherently capable of detecting a magnetic field.  Even in the presence of a saturating magnetic field, should a magnetic field strong enough to overcome or reduce the saturation of the sensor be present, applicant’s sensor would, as best understood, detect a changing magnetic field. In short, there is a difference between reciting that the detection is done when a changing magnetic field is not present versus reciting that the detection itself is independent of a changing magnetic field. Applicant does not point out support for the instant amendment, and as best understood, the amendment introduces new matter for the reasons stated above.  As such, applicant’s amendment introduces new matter.  
As to Claim 33,
The phrase “a second circuit for monitoring conductivity of the conductive layer by measuring a second electric signal indicative of resistance along the conductive layer, and a 
At issue is that applicant does not explain how the processing unit is configured to determine the presence and concentration of the target gas based on both the changes in the first and second electric signal.  Applicant does disclose the formulas in paragraphs [0141],[0146] of the published application along with what is disclosed in Figures 12 and 14, but applicant does not reasonably disclose how the first and second signals are used in the claimed manner because applicant does not reasonably explain how a signal from the resistance detection circuit, which is presumed to be the second circuit, is used in the claimed manner.  Applicant does not explain how the output of the resistance detection circuit is used in combination with the first electric signal to define both the presence and concentration of the target gas in that applicant does not explain how both signals are used to define ranges of detection or how they are used together in the claimed manner.  Applicant also does not explain how the processor itself performs this function. As such, the above phrase lacks proper written description. Note that there is a difference between having a predetermined range of defined values that are loaded into a processor versus a processor that determines them itself.
As to Claim 34,
The phrase “the processing unit is configured to determine the presence and concentration of said at least one target gas, based on the monitored values of electric voltage Vxx and Hall voltage VH” on lines 6-8 lacks proper written description.
At issue is that applicant does not explain how the processing unit is configured to determine the presence and concentration of said at least one target gas, based on the monitored 
As to Claims 2-4, 6-10, 12, 14, 17-21, 27, 28, 30, 32-40, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  6, 9, 10, 14, 27, 28, 30, 33, 34, 35, 36, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “a direction of said electric current” on line 3 is indefinite.  Applicant already recites a direction of the electric current in claim 4, and as such, the difference and relationship between the direction of the electric current in claim 4 and that recited in the above claim phrase is unclear because, as best understood, the electric current only has one direction. 
As to Claim 9,
The phrase “the target gas is hydrogen, and wherein the electrically conductive layer comprises a material selected from a group consisting of CoPd, FePd, NiPd or combinations thereof for detecting presence and/or concentration of the hydrogen” on lines 1-4 is indefinite.
Claim 1 recites and requires the monitoring of changes in an EHE exhibited by a sensor element in the presence of a target gas, and claim 9 further states that the gas is hydrogen.  As such, applicant is positive reciting that the detected gas is hydrogen. However, applicant is also reciting “for detecting presence and/or concentration of the hydrogen”  on the last line of the claim.  This recitation does no longer requires the detection of hydrogen and instead only recites that such a feature is essentially an intended use of the sensor element.  However such a recitation is indefinite because it is unclear if this phrase is or is not positively reciting this claim feature, and it is unclear under what statutory category this claim phrase should be treated.  Claim 1 and 9 are method claims, and thus are directed towards the use of an apparatus device.  Applicant is not reciting a method step of using the electrically conductive layer, and is instead reciting an intended function of the layer.  However, while such a recitation may reasonably describe a function of an apparatus in an apparatus claim, it is unclear to recite such a limitation in a method claim but it is unclear if the function is required.   
As to Claim 14,

Applicant is now reciting that the electrically conductive layer can be one or more of a ferromagnetic material, a ferromagnetic metal, and a ferromagnetic semiconductor.  Applicant is therefore distinguishing the ferromagnetic material from the ferromagnetic metal and semiconductor.  However, applicant’s previous claim, as best understood, was citing examples of the ferromagnetic material when it recited “like ferromagnetic metal or ferromagnetic semiconductor.”  Applicant’s amendment therefore now raises an issue of indefiniteness because applicant initially recites a ferromagnetic material, which reasonably includes all ferromagnetic materials, followed by a distinctly recited ferromagnetic metal and ferromagnetic semiconductor.  This recitation is indefinite because the ferromagnetic material would reasonably include the ferromagnetic metal and ferromagnetic semiconductor, but where these features are being distinctly recited.  As such, the difference between the ferromagnetic material recitation and the ferromagnetic metal and semiconductor recitation is unclear, as the metes and bounds of what would and would not be considered part of the ferromagnetic material recitation is now unclear.  
As to Claim 27,
The term “taction” on lines 3 is indefinite.  As best understood, applicant means to recite a determine like detection, but as such a term is not clearly what applicant means, the above term stands being indefinite because it is unclear what the term “taction” means in the context of the claim and disclosure.  While applicant may act as his or her own lexicographer, applicant must provide a reasonable explanation as to what a particular term means.  As this term is not found in the original disclosure, the above term stands rejected as being unclear and indefinite.

2) Applicant is distinctly reciting the above hydrogen recitation from the hydrogen recited in claim 21 and from the target gas of claim 11.  Claim 11 already recites a target gas and claim 21 recites hydrogen, but applicant is distinctly reciting hydrogen in this claim from the target gas of claim 11 and the hydrogen of claim 21.  As best understood, the target gas and hydrogen are not distinct, but applicant is distinctly reciting them.  Furthermore, as best understood, the hydrogen of claim 21 and the hydrogen of claim 27 are not distinct, but applicant is distinctly reciting them. As such, the difference and relationship between the target gas of claim 11 and hydrogen in this claim, as well as the hydrogen of claim 21 and claim 27 is unclear.
As to Claim 28,
The phrase “A gas sensor device, comprising two or more as sensor elements according to Claim 11, for respectively detecting presence and/or concentration of two or more different target gases” on lines 1-4 is indefinite.   
1) Applicant has amended the claim to now states “two or more gas sensor elements according to Claim 11,” but claim 11 only recites one gas sensor element. While applicant may mean that the two or more gas sensor elements, each according to Claim 11, applicant does not recite this feature.  The above phrase is therefore indefinite because it is unclear how two more gas sensor elements can be according to a claim that only recites one gas sensor element.

As to Claim 30,
The phrase “the electric current’s direction” on lines 3-4 is indefinite.  The electric current was not previously recited to have a direction, and as such, it is unclear what direction applicant is referring to with this phrase. 
As to Claim 34,
The phrase “the first circuit for monitoring Hall voltage VH in a direction perpendicular to the current direction, and a second circuit for monitoring electric voltage Vxx in the direction of electric current; - the processing unit is configured to determine the presence and concentration of the at least one target gas based on the monitored values of electric voltage Vxx and Hall voltage VH. “ on lines 3-8 is indefinite. 
Applicant recites “the direction of electric current” in the above phrase, but a direction of electric current was not previously recited, and the difference and relationship between this electric current and the electric current recited in claim 30 is unclear.  Both electric current recitations are being distinctly recited but where, in light of the disclosure, they are not distinct. 
As to Claim 39,

As to Claims 10, 33, 34, 35, 36, and 38,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 9,
The phrase “the target gas is hydrogen, and wherein the electrically conductive layer comprises a material selected from a group consisting of CoPd, FePd, NiPd or combinations thereof for detecting presence and/or concentration of the hydrogen” on lines 1-4 fails to include all the limitations of the claim upon which it depends.
.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14, 17, 18, 19, 21, 27, 28, 29, 32, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et la. (Xiao) (US 2004/0164840).
As to Claim 11,
Xiao discloses A gas sensor element comprising an electrically conductive layer capable of exhibiting Extraordinary Hall Effect (EHE) changeable in response to the presence and/or concentration of a target gas independent of change in magnetic field (Figures 20,21), (Paragraphs [0011],[0018],[0099]-[0101] / note current is applied to the C1,C2 contacts and a measurement is made across the H1,H2 contacts, and the conductive layer is the layer including (70), (72), and contacts (H1), (H2), (C1), and (C2) / note that Xiao uses the same EHE effect and similar materials as applicant, such as a CoPd layer in paragraph [0019] and is therefore reasonably changeable in response to the presence of concentration of a target gas / also note a DC magnetic field does not change, and thus any measurement made is based on a non-changing magnetic field / Because Xiao disclose detection of a gas in a nonchanging magnetic field, and because Xiao discloses a substantially similar electrically conductive layer exhibiting an EHE as application, Xiao reasonably discloses the claim feature).
As to Claim 12,
Xiao discloses said electrically conductive layer is capable of exhibiting said changeable EHE upon being magnetized and exposed to electric current through said conductive layer (Figures 20,21), (Paragraphs [0011],[0018],[0019],[0099]-[0101] / note that Xiao uses the same EHE effect and similar materials as applicant, such as a CoPd layer in paragraph [0019] and is therefore reasonably changeable upon being magnetized and exposed to an electric current though the conductive layer, and further note that a current is put into the C1,C2 contacts of the conductive layer of Xiao).

Xiao discloses the electrically conducting layer of the sensor element comprises one or more materials selected from a group consisting of: ferromagnetic material, ferromagnetic metal or a ferromagnetic semiconductor or paramagnetic material (Paragraph [0019]).
As to Claim 17,
Xiao discloses one or more additional electrically conductive units, each exhibiting EHE being changeable in response to respective additional target gases (Figures 20,21), (Paragraphs [0011],[0018],[0019],[0099]-[0101] / note the array of conducting layers / conductive units and where these layers/units each exhibit the EHE effect.  Because each layer / unit exhibits the same EHE effect used by applicant, and because the layers / units are formed of similar materials as applicant’s sensing element, the units are reasonably capable of exhibiting the EHE effect that is changeable in response to additional target gases, which may be the same as the initially recited target gas as these gases are not recited to be different).
As to Claim 18,
Xiao discloses one or more additional electrically conductive units, each exhibiting EHE being changeable in response to said target gas  (Figures 20,21), (Paragraphs [0011],[0018],[0019],[0099]-[0101] / note the array of conducting layers / conductive units and where these layers/units each exhibit the EHE effect.  Because each layer / unit exhibits the same EHE effect used by applicant, and because the layers / units are formed of similar materials as applicant’s sensing element, the units are reasonably capable of exhibiting the EHE effect that is changeable in response to a gas).
As to Claim 19,

As to Claim 21,
Xiao discloses the target gas is hydrogen, and wherein the electrically conductive layer comprises a material selected from a group consisting of CoPd, FePd, NiPd or combinations thereof for detecting presence and/or concentration of the hydrogen (Paragraph [0019] / note M can be Fe, Co, or Ni and N can be Pd, and further note that because Xiao uses the same material as applicant, it is reasonably capable of being used to detect the presence or concentration of hydrogen).
As to Claim 27,
Xiao discloses wherein the target gas is low concentration hydrogen, from 0% to 4%, and wherein the electrically conductive layer is capable of enabling taction of the low concentration of hydrogen from 0% to 4% (Paragraph [0019] / note M can be Fe, Co, or Ni and N can be Pd, and further note that because Xiao uses the same material as applicant, it is reasonably capable of being used to detect and to enable detection of the concentration of hydrogen recited in this claim 
As to Claim 28,
Xiao disclose A gas sensor device, comprising two or more gas sensor elements according to Claim 11, for respectively detecting presence and/or concentration of two or more different target gases (Figures 20,21), (Paragraphs [0011],[0018],[0019],[0099]-[0101] / note Xiao discloses an array of sensing elements exhibiting the EHE effect, including a substantially similar sensing material as used by applicant.  As such, the sensors of Xiao are reasonably capable of detecting the presence or concentration of two or more different target gases). 
As to Claim 29,
Xiao discloses a gas sensor element having an electrically conductive layer capable of exhibiting Extraordinary Hall Effect (EHE) changeable in presence a target gas independent of change in magnetic field; the device further including circuitry adapted to monitor changes of the EHE for determining presence and/or concentration of the target gas (Figures 20,21), (Paragraphs [0011],[0018],[0019],[0099]-[0101],[0103] / note Xiao discloses an array of sensing elements exhibiting the EHE effect, including a substantially similar sensing material as used by applicant, and thus is reasonably capable of functioning as a gas sensor.  Furthermore, a device capable of the claiming monitoring and determining must be present in order to perform the measuring disclosed in paragraph [0103] and because should a gas be present that generates a magnetic field, such a system is reasonably capable of detecting it and thus detecting the presence of the gas also note a DC magnetic field does not change, and thus any measurement made is based on a non-changing magnetic field / Because Xiao disclose detection of a gas in a 
As to Claim 32,
Xiao discloses the circuitry adapted to monitor changes of the EHE for determining presence and/or concentration of the target gas includes a processing unit configured to determine the presence and/or concentration of the target gas based on changes of the first electric signal (Figures 20,21), (Paragraphs [0011],[0018],[0019],[0099]-[0101],[0103] / note Xiao must include a processing unit capable of performs the above function as it disclosures perform the measuring as disclosed in paragraph [0103] and where a processing device must be present to use that measured Hall voltage to measure and obtain the magnetic field shown in Figures 5, 7A, 7B and discussed in paragraph [0050]), and because should a gas be present that generates a magnetic field, such a system is reasonably capable of detecting it and thus detecting the presence of the gas).
As to Claim 39,
Xiao discloses the target gas is hydrogen, and wherein the electrically conductive layer comprises of the gas sensor element includes a material selected from a group consisting of CoPd, FePd, NiPd or combinations thereof for detecting presence and/or concentration of the hydrogen (Paragraph [0019] / note M can be Fe, Co, or Ni and N can be Pd, and further note that because Xiao uses the same material as applicant, it is reasonably capable of being used to detect the presence or concentration of hydrogen).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Xiao et la. (Xiao) (US 2004/0164840) or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et la. (Xiao) (US 2004/0164840). 
As to Claim 1,

Xiao is said to include the above claim features because Xiao discloses an extraordinary Hall effect device as seen in Figure 21, including the claimed electrically conductive layer, and because Xiao also discloses that such devices are used to detect DC magnetic fields such as those emitted by gases in paragraph [0011]).  The detection of the magnetic field of the gas requires the detection of the presence of the gas independent of change in magnetic field, and thus the prior art reasonably discloses the claim.
That stated, Xiao discloses the detection of gas in the background section.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include using the extraordinary Hall effect sensing device with its electrically conductive layer to detect the presence of a gas by detecting its magnetic field, to therefore disclose monitoring changes of Extraordinary Hall Effect (EHE) exhibited by an electrically conductive layer of a sensor element in presence of the target gas independent of change in magnetic field given the above disclosure and teaching of Xiao in order to advantageously ensure that the gas flowing or present in the system is moving though and 
As to Claim 2,
Xiao discloses magnetizing said layer (Paragraphs [0052] (note M), [0059], [0060] / further note that the magnetic field generated by the gas will magnetize the layer as the layer is a magnetic material  - see paragraph [0017] for example), providing passage of electric current through said layer (Paragraph [0018]), wherein said monitoring of EHE changes includes monitoring of the EHE exhibited in a direction perpendicular to direction of said electric current (Figure 21 / note the monitoring of the EHE is from H1 to H2 which is perpendicular to the flow of current from C1 to C2, further note that the system is designed to detect the magnetic field of gas and thus would reasonably perform the claimed monitoring through its normal and usual operation (see MPEP 2112.02(I))).
As to Claim 3,
Xiao discloses the monitoring of changes in the EHE is performed by measuring a Hall effect signal in the form of Hall voltage or Hall current (Paragraph [0101]).
As to Claim 4,
Xiao discloses magnetizing said sensor element, and - providing passage of electric current through said conductive layer (Figures 20,21), (Paragraphs [0011],[0018],[0099]-[0101] / note current is applied to the C1,C2 contacts and a measurement is made across the H1,H2 contacts, and the conductive layer is the layer including (70), (72), and contacts (H1), (H2), (C1), and (C2))., - wherein the step of monitoring the changes in the EHE is based on measuring a first electric signal being a Hall effect signal exhibited in a direction perpendicular to a direction of 
As to Claim 6,
Xiao discloses monitoring changes of conductivity of the sensor element by measuring a second electric signal in a direction of said electric current's (Paragraphs [0049],[0051] / note the measurement of resistance), and the determining of the presence and/or concentration of the target gas is performed by processing the first and the second electric signals (note the formula in paragraphs [0052]-[0059]), (Paragraph [0011] / note the determining the presence of the gas comes from the actual detection of the magnetic field of the gas).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 20, 30, 33, 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et la. (Xiao) (US 2004/0164840) in view of Breuer et al. (Breuer) (US 2017/0082581).
As to Claim 7,
Xiao does not disclose the monitoring of the changes of the Extraordinary Hall Effect (EHE) exhibited by the electrically conductive layer of the sensor element in presence of the target gas is performed under a predetermined magnetic field or a sequence of predetermined magnetic fields.
Breuer discloses the monitoring of the changes of the Hall Effect exhibited by the gas sensitive layer of the sensor element in presence of the target gas is performed under a predetermined magnetic field or a sequence of predetermined magnetic fields. (Figure 5/ note the bias magnetic field generated by the permanent magnet (4)), (Paragraphs [0032], [0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include the monitoring of the changes of the Extraordinary Hall Effect (EHE) exhibited by the electrically conductive layer of the sensor element in presence of the target gas is performed under a predetermined magnetic field or a sequence of predetermined magnetic fields given the above disclosure and teaching of Breuer in order to advantageously increase the sensitivity of the sensor by biasing the sensor in a specific direction with a uniform magnetic field across the sensor and thus reducing the effect of noise. 

Xiao discloses providing at least one additional electrically conductive unit (Figure 20 / note the array of sensors), said additional unit being capable of exhibiting Extraordinary Hall Effect (EHE) changeable in presence of said target gas or an additional target gas  (Figures 20, 21), (Paragraphs [0099]-[0101]), monitoring changes of Extraordinary Hall Effect (EHE) exhibited by the different material or composition of materials of the additional unit in presence of the target gas or the additional target gas (Figures 20,21), (Paragraphs [0011],[0018],[0099]-[0101]), the method thereby allowing either detecting said target gas with higher sensitivity, or detecting two or more target gases (note that the use of two EHE sensors would reasonably allow for these features, in light of applicant’s disclosure, because the sensors can, for example, both detect the same gas).
Xiao does not disclose providing at least one additional electrically conductive unit made of a different material or composition of materials than the basic electrically conductive layer, monitoring changes of Extraordinary Hall Effect (EHE) exhibited by the different material or composition of materials of the additional unit in presence of the target gas or the additional target gas.
Breuer discloses providing at least one additional electrically conductive unit made of a different material or composition of materials than the basic electrically conductive layer (Paragraphs [0042],[0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include providing at least one additional electrically conductive unit made of a different material or composition of materials than the basic electrically conductive layer, and monitoring changes of Extraordinary Hall Effect (EHE) exhibited by the different 
As to Claim 20,
Xiao does not disclose the electrically conductive layer and said one or more additional electrically conductive units are separately positioned and made of different materials or compositions.
Breuer discloses the electrically conductive layer and said one or more additional electrically conductive units are separately positioned and made of different materials or compositions (Paragraphs [0042],[0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include p the electrically conductive layer and said one or more additional electrically conductive units are separately positioned and made of different materials or compositions as taught by Breuer in order to advantageously allow the simultaneous detection of different gas atoms or molecules (Paragraph [0042]) so as to minimize the detection time of hazardous gases or other gases that are desired to be detected in a given area, as well as to add the ability to detect more than time type of gas that is desired to be detected.
As to Claim 30,
Xiao discloses the circuitry includes a first circuit for monitoring the EHE changes by measuring a first electric signal being a Hall effect signal in a direction perpendicular to the 
Xiao does not disclose a magnetic field generator for magnetizing the gas sensor element.
Breuer discloses a magnetic field generator for magnetizing the gas sensor element (Figure 5/ note the bias magnetic field generated by the permanent magnet (4)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include a magnetic field generator for magnetizing the gas sensor element as taught by Breuer in order to advantageously increase the sensitivity of the sensor by biasing the sensor in a specific direction with a uniform magnetic field across the sensor and thus reducing the effect of noise. 
As to Claim 33,
Xiao discloses the circuitry further includes a second circuit for monitoring conductivity of the conductive layer by measuring a second electric signal indicative of resistance along the conductive layer (Figures 2, 7A, 7B), (Paragraph [0051] / note the circuit that measures across H1-H3 or H2-H4), a processing unit configured to determine the presence and concentration of the target gas based on changes of the first electric signal and changes of the second electric signal (note the formula in paragraphs [0052]-[0059]), (Paragraph [0011] / note the determining the presence of the gas comes from the actual detection of the magnetic field of the gas).
As to Claim 34,

Xiao does not disclose the processing unit is configured to determine the presence and concentration of the at least one target gas based on the monitored values of electric voltage Vxx and Hall voltage VH.
Breuer discloses determining the presence and concentration of the target gas by processing the Hall Voltage VH(Paragraph [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include the processing unit is configured to determine the presence and concentration of the at least one target gas based on the monitored values of electric voltage Vxx and Hall voltage VH given the above disclosure and teaching of Breuer in order to advantageously be able to detect and ensure that the correct amount of gas is present in the system, and to advantageously be able to detect and then warn a user that an undesirable gas or amount of gas is present that is undesirable and hazardous.
As to Claim 35,
Xiao does not disclose the magnetic field generator is configured to produce a constant magnetic field applied to the electrically conductive layer, 

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include the magnetic field generator is configured to produce a constant magnetic field applied to the electrically conductive layer as taught by Breuer in order to advantageously increase the sensitivity of the sensor by biasing the sensor in a specific direction with a uniform magnetic field across the sensor and thus reducing the effect of noise. 
As to Claim 38,
Xiao discloses one or more additional sensor elements sensitive to one or more additional target gases; the measuring unit of the device being accordingly designed to monitor of changes of EHE respectively exhibited by said one or more additional sensor elements (Figures 20,21), (Paragraphs [0099]-[0101] / note that the system includes a sensing array and thus provides sensing elements that can detect one or more additional different gases and where the EHE of each element is detected).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et la. (Xiao) (US 2004/0164840) in view of Tamamura (JP 5-223785),
As to Claim 9,
Xiao discloses the electrically conductive layer comprises a material selected from a group consisting of CoPd, FePd, NiPd or combinations thereof for detecting presence and/or concentration of hydrogen (Paragraph [0019] / note M can be Fe, Co, or Ni and N can be Pd, and further note that because Xiao uses the same material as applicant, it is reasonably capable of being used to detect the presence or concentration of hydrogen).

Tamamura discloses that it is known to use a Hall sensor to detect hydrogen gas (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to use the Extraordinary Hall sensor to detect hydrogen gas, and therefore disclose that the target gas is hydrogen, given the above disclosure and teaching of Tamamura, in order to advantageously ensure that too much hydrogen is not present for the safety of workers, such as around hydrogen gas lines, and thus ensure that an explosive condition is not being established by the presence of too much hydrogen.
As to Claim 10,
Xiao in view of Tamamura discloses the electrically conductive layer is capable of enabling detection of low concentrations of the hydrogen from 0% to 4% (Paragraph [0019] / note M can be Fe, Co, or Ni and N can be Pd, and further note that because Xiao uses the same material as applicant, it is reasonably capable of being used to detect or enable the detection of the concentration of hydrogen recited in this claim because Xiao uses the same material exhibiting the same EHE effect as applicant for a sensing device).
Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et la. (Xiao) (US 2004/0164840) in view of Fernandez et al. (Fernandez) (US 2014/0333295).
As to Claims 30 and 36,
Xiao discloses contacts for connecting said conductive layer to an electric power source to pass electric current through the layer (Figures 2,20,21 / note C1 and C2), (Paragraphs [0049]-[0051],[0099]-[0101]), a measuring unit comprising at least a first circuit for monitoring the 
Xiao does not disclose a magnetic field generator for magnetizing the gas sensor element, the magnetic field generator is configured to produce continuously variable magnetic field or a sequence of magnetic field pulses, so as to alternate the magnetic field in polarity and in magnitude along the sequence.
Fernandez discloses a magnetic field generator for magnetizing the sensor element (22) (Figure 1 / note the AC Bias Coil), the magnetic field generator is configured to produce continuously variable magnetic field or a sequence of magnetic field pulses, so as to alternate the magnetic field in polarity and in magnitude along the sequence (Paragraph [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include a magnetic field generator for magnetizing the gas sensor element, the magnetic field generator is configured to produce continuously variable magnetic field or a sequence of magnetic field pulses, so as to alternate the magnetic field in polarity and in magnitude along the sequence given the above disclosure and teaching of Fernandez in order to advantageously increase the sensitivity of the sensor by biasing the sensor to cancel out unwanted noise.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et la. (Xiao) (US 2004/0164840) in view of Applicant’s Admitted Prior Art (AAPA).
As to Claim 37,
Xiao does not disclose the processing unit is configured to apply a reverse magnetic field reciprocity (RMFR) theorem to the measurements of VH collected from said layer so as to 
AAPA discloses the processing unit is configured to apply a reverse magnetic field reciprocity (RMFR) theorem to the measurements of VH collected from said layer so as to separate, from the measured vector of VH, a component of Vxx indicating the first longitudinal resistance, and a component of the second Hall voltage VH (Paragraph [0120] of the published application / note that applicant states that the above is “well known in the art.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include the processing unit is configured to apply a reverse magnetic field reciprocity (RMFR) theorem to the measurements of VH collected from said layer so as to separate, from the measured vector of VH, a component of Vxx indicating the first longitudinal resistance, and a component of the second Hall voltage VH as taught by AAPA in order to advantageously improve the accuracy of the overall of the Hall voltage (Paragraph [0120]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et la. (Xiao) (US 2004/0164840) in view of Prins et al. (Prins) (US 2012/0119727).
As to Claim 40,
Xiao discloses all of the limitations of claim 1.
Xiao does not disclose a non-transitory computer-readable storage medium having stored therein computer-implementable instructions and/or data for carrying out the method of claim 1 so that a computerized system including a processor that executes the computer-implementable instructions can implement operations of the method.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Xiao to include a non-transitory computer-readable storage medium having stored therein computer-implementable instructions and/or data for carrying out the method of claim 1 so that a computerized system including a processor that executes the computer-implementable instructions can implement operations of the method given the above disclosure and teaching of Prins in order to advantageously utilize a system that can be easily updated over time with a simple computer program software update, and that can allow the use of a computer which can process data at high speeds and thus allow for the sensing results to be made available quickly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858